t c summary opinion united_states tax_court tracy michelle kee petitioner v commissioner of internal revenue respondent docket no 26677-07s filed date tracy michelle kee pro_se chris j sheldon for respondent gerber judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure case respondent moved for summary_judgment and petitioner was given an opportunity to respond but failed to do so this case arose under the provisions of sec_6330 and the sole question is whether there was an abuse_of_discretion when respondent decided to proceed with collection background petitioner had a self-assessed outstanding and unpaid tax_liability which respondent proposed to collect by means of a levy respondent notified petitioner of her right to a hearing and petitioner submitted a timely request for a hearing in her request petitioner sought a hearing to pursue an offer-in- compromise because of various physical and financial hardships no detail of the hardships or specific offer to compromise was contained in her request petitioner did not challenge the underlying tax_liability petitioner was offered a face-to-face or telephone hearing which was scheduled to occur on date petitioner however failed to participate on june petitioner was offered a second opportunity by date petitioner did not respond to the second opportunity for a hearing and had no other contact with respondent’s appeals officer assigned to her case after respondent moved for summary_judgment the court ordered petitioner to respond but she failed to do so the court gave petitioner an additional opportunity to present her position in this matter by issuing a date order to appear at the date trial session in phoenix arizona and to show cause why respondent’s motion for summary_judgment should not be granted petitioner failed to appear and or present any reasons why respondent should not be granted summary_judgment discussion summary_judgment is appropriate where there is no genuine issue of material fact rule b 98_tc_518 affd 17_f3d_965 7th cir in this case respondent set forth material allegations in his answer establishing that petitioner was not entitled to question the underlying tax_liability and that there was no abuse_of_discretion in deciding to proceed with collection by means of levy after the time for filing a reply had expired respondent moved under rule c that the undenied allegations in the answer be deemed admitted the court issued a notice to petitioner to file a reply or otherwise object but petitioner failed to file a reply or make any response to respondent’s motion or the court’s order accordingly respondent’s motion was granted and the allegations in respondent’s answer were deemed admitted see rule c in the motion for summary_judgment respondent alleged that all of the steps required of the settlement officer under sec_6330 provisions had been met because petitioner is precluded from contesting the underlying liability we review respondent’s decision to proceed with collection under an abuse_of_discretion standard see 114_tc_176 in her request for a hearing before respondent’s settlement officer petitioner set forth the following reason why respondent could consider an offer-in-compromise due to medical illness-- medical leave--medical bills--child care--no income due to my illness that is the only information that petitioner provided to respondent and consequently it is the only information available to the court respondent and this court have given petitioner ample opportunities to provide more specific information and or reasons why respondent should not be allowed to proceed with collection or why she may be entitled to relief by means of an offer-in-compromise petitioner’s failure to come forward along with the fact that she is deemed to have admitted respondent’s allegations in the answer leave this court with no choice other than to grant respondent’s motion for summary_judgment to reflect the foregoing an appropriate order and decision will be entered for respondent
